*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	Applicant’s response dated March 3, 2022 is acknowledged.   
Priority
This application is a 371 of PCT/IB2015/056471 filed on 08/26/2015, claiming benefit in French applications FR14 58031 filed on 08/28/2014, FR14 58032 filed on 08/28/2014, and FR14 58034 filed on 08/28/2014.
Claim Status
Claims 1, 4, 7-11, and 13-23 are pending. Claims 2, 3, 5, 6, and 12 were cancelled. Claims 1, 4, 7-11, and 13-23 were amended. Claims 7, 9, and 16-22 remain withdrawn. Claims 1, 4, 8, 10, 11, 13-15, and 23 are examined. 
Withdrawn Claim Objections
Objections to claims 4, 8, 10, 11, 13, 14, and 15 are withdrawn because the claims were amended by replacing all instances of “Composition” with “The composition”. Objections of claims 1 and 23 are withdrawn because the claims were amended by deleting “said phases forming therein a macroscopically homogeneous mixture” in line 11 of both claims. Objection to claim 8 is withdrawn because “and” was added between the last two members in the list.
Withdrawn Claim Rejections — 35 USC § 112
Rejections of claims 1, 4, 8, 10, 11, 13, 14, 15, and 23 are withdrawn because they were obviated with claim amendments. 
New Claim Objections
Necessitated by Amendment 

	Claims 1 and 23 are objected to because the claims recite a Markush group of carboxyvinyl polymers within a Markush group of hydrophilic gelling agents. It is suggested to separate the Markush group of hydrophilic gelling agents from the Markush group of carboxyvinyl polymers. For example, a hydrophilic gelling agent selected from the group consisting of A, B, and C, wherein C is selected from the group consisting of a, and b. Alternatively, the applicant may place all of the hydrophilic gelling agents including carbxyvinyl polymers in a single Markush group.
	Claim 10 is objected to because the phrase “the at least one UV-screening agent(s) are” is not consistent with claim 1, which recites “at least one UV-screening agent”. It is recommended to amend claim 10 to recite “the at least one UV-screening agent is”.
	 Claim 11 is objected to because the phrase “the at least one UV-screening agent(s) are” is not consistent with claim 1, which recites “at least one UV-screening agent”. It is recommended to amend claim 11 to recite “the at least one UV-screening agent is”. Furthermore, it is recommended to correct the grammar in line 3 by replacing “or are totally” with “or is totally”.
New Claim Rejections – 35 USC § 112
Necessitated by Amendment 
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8, 10, 11, 13-15, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1 and 23 contain the trademark/trade name carbomer. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe carboxyvinyl polymers and, accordingly, the identification/description is indefinite.
	Claim 13 was amended to recite “comprising at least selected from the group”. The claim is indefinite because it does not state at least what is being selected from the group. Ground of rejection may be obviated by replacing the phrase with “comprising at least one selected from the group”. 
	Claims 4, 8, 10, 11, 14, and 15 are indefinite because the claims depend from indefinite claims and contain indefinite limitations of those claims. 

Maintained Claim Rejections —35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 8, 10, 11, 13-15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Aiache (US 6,187,323 B1 Date of Patent February 13, 2013 — of record in IDS dated 05/17/2017), Lucet-Levannier (US 2010/0086502 A1 Published April 8, 2010), and Gabin (WO 2013/093869 A2 Published June 27, 2013 — of record in IDS dated 05/17/2017).
The claims encompass a composition as described, where the elected species of the hydrophilic gelling agent is a copolymer of AMPS and hydroxyethyl acrylate, and the elected species of the lipophilic gelling agent is dimethicone crosspolymer.
The teachings of Aiache are related to a stable gel mixture, having substantially uniform appearance, which stable gel mixture comprises at least one oleogel and of at least one aqueous gel, where the oleogel comprises at least one oily agent gelled with at least one cellulose polymer. The gel is useful for making a cosmetic composition and has remarkable stability and a
fresh and pleasant feel (Abstract). The expression “mixture of substantially uniform appearance” is understood to mean an intimate mixture, and not an emulsion, of the oleo and aqueous gels, that is, a uniform dispersion of one in the other, such that when inspected visually, only a single gel can be distinguished, and when applied to the skin, no separation of the two phases is detected (column 1 lines 43-50). The oil agent is selected from triglycerides of natural origin, selected from sweet almond oil, argan oil, and palm oil (from column 1 line 60 to column 2 line 
Aiache does not teach the claimed hydrophilic gelling agents, lipophilic gelling agents, and UV screening agents.
The teachings of Lucet-Levannier are related to cosmetic sunscreen compositions (Abstract). Sunscreen agents are described in paragraphs 0054-0169, including ethylhexyl methoxycinnamate (paragraph 0076). Mineral sunscreen agents such as titanium oxide having a particle size from 5 nm to 100 nm are disclosed in paragraph 0170. The compositions comprise hydrophilic thickeners (paragraph 0215) selected from carboxyvinyl vinyl polymers such as carbomers and copolymers of 2-acrylamido-2-methylpropanesulfonic acid and hydroxyethyl acrylate (paragraph 0220).
The teachings of Gabin are related to gel-type cosmetic compositions comprising at least one gelled aqueous phase, and an oily phase gelled with a texturing agent, where one of said phases is a continuous phase through which the other phase is uniformly dispersed (Abstract). The oily phase comprises at least one oil where oils of plant origin are preferred (page 11 lines 1- 10). The texturing agent is an organic or mineral particulate material that is capable of gelling the oil (page 14 lines 14-15). Suitable texturing agents for the oil phase include organopolysiloxane elastomers as described on page 15 lines 6-29. The compositions contain other compounds conventionally used in a cosmetic composition (page 18 lines 20-25). The composition 
The teachings of Aiache, Lucet-Levannier, and Gabin are related to sunscreen compositions, and it would have been obvious to have combined their teachings because they are in the same field of endeavor.
Regarding claims 1 and 23, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a stable gel mixture, having substantially uniform appearance, comprising an oleogel and an aqueous gel, wherein the oleogel comprises at least one oily agent gelled with at least one cellulose polymer and the at least one aqueous gel comprises carbomer as a gelling agent, where the weight ratio of the oleogel and the aqueous gel ranges from 90:10 to 10:90, and a further comprising a sunscreen which is soluble in either the oleogel or the aqueous gel phases, with a reasonable expectation of success because Aiache teaches a stable gel mixture, having substantially uniform appearance, comprising at least one oleogel and at least one aqueous gel, wherein the oleogel comprises at least one oily agent gelled with at least one cellulose polymer and the at least one aqueous gel comprises a gelling agent selected from carbomers, among others, where the weight ratio of the oleogel and the aqueous gel ranges from 90:10 to 10:90, and
the furthermore where the composition is suitable as a cosmetic composition comprising an active agent such as a sunscreen which is soluble in either the oleogel or the aqueous gel phases. An embodiment where the composition comprises one oil phase gelled with a cellulose polymer and one aqueous phase gelled with a carbomer, and having a sunscreen solubilized in ether of the two phases, meets the claimed limitation that requires a composition that consists of two immiscible gelled phases. The limitation that requires “a macroscopically homogeneous 
The limitation that requires at least 30% by weight of one aqueous gelled phase is obvious because it overlaps with the concentration of the aqueous phase in the prior art composition. Aiache teaches that the weight ratio of the two phases ranges from 90:10 to 10:90. Since the composition only contains the two phases, then the concentration of each phase ranges from 10% to 90% by weight. At least 30% by weight overlaps with 10-90% by weight. 
Aiache does not teach the elected hydrophilic gelling agent, crosslinked and/or neutralized copolymer of AMPS and hydroxyethyl acrylate. It would have been obvious to have modified the composition of Aiache by replacing carbomer with a crosslinked and/or neutralized copolymer of AMPS and hydroxyethyl acrylate, with a reasonable expectation of success because it was known from Lucet-Levannier that carbomers and copolymers of AMPS and hydroxyethyl acrylate that are optionally crosslinked and neutralized are equally useful as hydrophilic thickeners. Replacing one equivalent with another to obtain a predictable result supports obviousness.
Aiache does not teach the claimed lipophilic gelling agents, dimethicone crosspolymer. It would have been prima facie obvious to a person of ordinary skill in the art before the effective 
Aiache does not teach specific sunscreen agents. It would have been prima facie obvious to a person skilled in the art to look to Lucet-Levannier because Lucet-Levannier is concerned with cosmetic compositions comprising a sunscreen agent. It would have been obvious to have selected ethylhexyl methoxycinnamate as the sunscreen agent, with a reasonable expectation of success because Lucet-Levannier teaches ethylhexyl methoxycinnamate as sunscreen agent suitable for formulating into a cosmetic composition. Octyl methoxycinnamate is a liposoluble organic screening agent.
The selection of a known material suitable for its intended purpose supports obviousness. Combining prior art elements according to known methods to obtain predictable results supports obviousness.

Regarding claim 11, Aiache teaches a stable cosmetic composition which comprises the stable gel mixture as defined above and at least one cosmetically active ingredient selected from sunscreens which are soluble in either the oleogel or the aqueous gel phases. Considering that ethylhexyl methoxycinnamate is liposoluble, it would have been obvious to expect it to be present in the gelled oily phase.
Regarding claim 13, it would have been obvious to have incorporated titanium oxide particles into the composition, with a reasonable expectation of success because Lucet-Levannier teaches titanium oxide particles are suitable sunscreen agents. Titanium oxide is in the form of solid particles. This claim is indefinite for reasons described above and it is included in the prior art rejection for the purposes of compact prosecution.
Regarding claim 14, it would have been obvious to have modified the composition of Aiache by replacing the oil of plant origin with a mixture of an oil of plant origin and a silicone oil where the silicone oil is a volatile or non-volatile silicone oil, with a reasonable expectation of success because Gabin teaches that the oil phase comprises at least one oil selected from hydrocarbon based oils, silicone oils, and mixtures thereof. The oil may be volatile or non- volatile. The oil may be of plant origin (page 11 lines 1-10). There would have been a reasonable expectation of success in modifying Aiache’s composition in view of Gabin because Gabin teaches that the gel composition comprising a mixture of oils in the gelled oil phase is suitable for use in cosmetics. Replacing one oil with its equivalent supports obviousness.
Regarding claim 15, it would have been obvious to have added a moisturizer to the gel composition of Aiache, with a reasonable expectation of success because Aiache teaches that the 
Examiner’s Response to Applicant’s Arguments
	In the remarks dated March 3, 2022, the applicant traversed the obviousness rejections. Applicant’s arguments were fully considered but are not persuasive for the following reasons.
1. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the problem solved by the present invention and composition properties and effects described in the specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	2. Applicant’s argument that one of skill in the art would never have considered replacing the cellulose polymer as required by Aiache by another different lipophilic agent is not persuasive because Aiache does not teach that a cellulose polymer is an essential and required element. Column 1 lines 33-37 of Aiache were considered, however Aiache does not teach that the presence of cellulose polymers is critical in obtaining a stable gel having substantially uniform appearance and fresh and pleasant feel. Aiache also does not teach away from using an oil gelling agent that is not a cellulose polymer. Based on the teachings of Aiache, it would have been obvious to replace the taught elements with their known equivalents with a reasonable expectation of success because replacing one equivalent with another supports obviousness. In the present case, there would have been a reasonable expectation of success in modifying a plant oil composition gelled with a cellulose polymer by replacing the cellulose polymer with 
	3. Aiache is not limited to pharmaceutical compositions. Aiache teaches an embodiment of a stable cosmetic composition comprising the stable gel mixture as described in the reference, and at least one cosmetically active ingredient selected from sunscreens among others (column 5 lines 32-49). Thus, it would have been obvious to have formed a stable gel cosmetic composition comprising sunscreen agents. 
	4. The current obviousness rejection of the claims is based on a combination of three references. The limitations that are missing from Aiache are met by Lucet-Levannier and Gabin. An obviousness rejection over a combination of references does not require each reference to teach every claimed element. 
	5. Example 10 on pages 139-140 is not representative of Examples 1-4 of Aiache because Example 10 is a different composition from Aiache’s composition described in Examples 1-4. Thus, applicant’s observation of lack of stability in Example 10 is not sufficient to show that Aiache’s composition would have been unstable. 
	Examples 3, 11, and 12 on pages 136-137 and 139-140 show that those specific compositions phase-separated after two hours. However, this data is not sufficient to show that Aiache’s composition would have phase-separated after two hours. The three compositions in the specification are structurally different from Aiache’s Examples 1-4.  
	In Example 4 on pages 136-137 phase separation and release of the oily gel containing ethylcellulose were observed after two hours. These observations are not sufficient to show that Aiache’s composition would have released the oily gel and phase separated, and this is because composition in Example 4 is structurally different from Aiache’s exemplified composition. 

	The data presented by applicant is not sufficient to show that the prior art composition is not stable, and it is not sufficient to show that compositions comprising ethylcellulose are unstable.   
	5. The teachings of Lucet-Levannier are relied upon for specific sunscreen agents. Aiache teaches adding a sunscreen agent to the composition, but does not teach specific sunscreen agents. One of skill would have been motivated to look to Lucet-Levannier for specific sunscreen agents. It is irrelevant that Lucet-Levannier does not teach gel/gel compositions because that limitation is met by Aiache. 
	6. The statement regarding Examples 1 and 2 of pages 140-145 was considered. In the event that the applicant is arguing unexpected results, the data is not sufficient to obviated the grounds of rejection because the applicant did not show that the observed properties are in fact unexpected. The two compositions are materially different and one of skill would not have expected the two compositions to have the same properties. Differences in properties are expected, however the burden is on the applicant to show that the differences are in fact unexpected. 
	7. The teachings of Gabin are relied upon for oil thickeners required by present claims. All remaining limitations are met by Aiache and Lucet-Levannier, thus it is irrelevant that Gabin does not teach claimed limitations other than the specific oil thickeners. 

See MPEP 716.02 for requirements that applicant has to meet in order to rebut an obviousness rejection with unexpected results.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617